Exhibit 10.11

THE LUBRIZOL CORPORATION

2005 EXCESS DEFINED BENEFIT PLAN

(As Amended, November 9, 2010)

The Lubrizol Corporation hereby establishes, effective January 1, 2005, and
amended and restated as of January 1, 2008, The Lubrizol Corporation 2005 Excess
Defined Benefit Plan (the “Plan”) for the purposes of providing supplemental
benefits to certain employees, as permitted by Section 3(36) of the Employee
Retirement Income Security Act of l974 and providing deferred compensation
benefits to a select group of management and highly compensated employees.

ARTICLE I

DEFINITIONS AND CONSTRUCTION

1.1 Definitions. For the purposes hereof, the following words and phrases shall
have the meanings indicated, unless a different meaning is plainly required by
the context:

(a) Code. the term “Code” shall mean the Internal Revenue Code as amended from
time to time. Reference to a section of the Code shall include such section and
any comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.

(b) Company. The term “Company” shall mean The Lubrizol Corporation, an Ohio
corporation, its corporate successors and the surviving corporation resulting
from any merger of The Lubrizol Corporation with any other corporation or
corporations, and any subsidiaries of The Lubrizol Corporation which adopt the
Plan.

(c) Lubrizol Pension Plan. The term “Lubrizol Pension Plan” shall mean The
Lubrizol Corporation Pension Plan as the same shall be in effect on the date of
a Participant’s retirement, death, or other termination of employment.

(d) Participant. The term “Participant” shall mean any person employed by the
Company who is designated by the Board of Directors as an officer for the
purposes of Section 16 of the Securities Exchange Act of 1934, or whose benefits
under the Lubrizol Pension Plan are limited by the application of
Section 401(a)(17) of the Internal Revenue Code of 1986, as amended, or,
effective January 1, 2005, who participates in The Lubrizol Corporation Senior
Management Deferred Compensation Plan.

(e) Plan. The term “Plan” shall mean the excess defined benefit pension plan as
set forth herein, together with all amendments hereto, which Plan shall be
called “The Lubrizol Corporation 2005 Excess Defined Benefit Plan.”

(f) Trust. The term “Trust” shall mean The Lubrizol Corporation Excess Defined
Benefit Plan Trust established pursuant to the Trust Agreement.

(g) Trust Agreement. The term “Trust Agreement” shall mean The Lubrizol
Corporation Excess Defined Benefit Plan Trust Agreement.

(h) Change in Control. The term “Change in Control” shall mean the occurrence of
any of the following events:



--------------------------------------------------------------------------------

(i) The date that any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with the stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of the Company.

(ii) The date any person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company.

(iii) The date a majority of members of the Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
before the date of the appointment or election.

(iv) The date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Company immediately before
the acquisition or acquisitions.

1.2. Additional Definitions. All other words and phrases used herein shall have
the meanings given them in the Lubrizol Pension Plan, unless a different meaning
is clearly required by the context.

ARTICLE II

SUPPLEMENTAL PENSION BENEFIT

2.1 Eligibility. A Participant who separates from service with the Company and
its subsidiaries and

(a) whose benefits under the Lubrizol Pension Plan are limited by the provisions
of Section 401(a)(17) or 415 of the Code,

(b) who participated in The Lubrizol Corporation 2005 Deferred Compensation Plan
for Officers,

(c) who participated in The Lubrizol Corporation 2005 Executive Council Deferred
Compensation Plan, or

(d) effective January 1, 2006, who participated in The Lubrizol Corporation
Senior Management Deferred Compensation Plan

shall be eligible for a supplemental pension benefit determined in accordance
with the provisions of Section 2.2.

2.2 Amount. Subject to the provisions of Article III, the monthly supplemental
pension benefit payable to an eligible Participant shall be equal to an amount
which shall be determined in the normal form of payment under the Lubrizol
Pension Plan, regardless of any election of optional method of payment by the
Participant under the Lubrizol Pension Plan or this Plan, and shall be equal to
the sum of (I) plus (II), where (I) is the result, but not less than zero, of
(b) minus (a); and (II) is the result, but not less than zero, of (c) minus (b),
where:

 

2



--------------------------------------------------------------------------------

  (a) equals the monthly pension benefit payable to the Participant under the
Lubrizol Pension Plan in the normal form of payment;

 

  (b) equals the monthly pension benefit which would have been payable under the
benefit formula in the Lubrizol Pension Plan as if:

 

  (1) the limitation of Section 415 of the Code on total benefits that may be
accrued under the Lubrizol Pension Plan was not in effect;

 

  (2) any amount payable under The Lubrizol Corporation 2005 Excess Defined
Contribution Plan attributable to participation in The Lubrizol Corporation
Employees’ Profit Sharing Plan and Savings Plan did not and would not increase
the compensation or otherwise affect the compensation or any other variable used
in the benefit formula under the Lubrizol Pension Plan;

 

  (3) any participation by the Participant in The Lubrizol Corporation 2005
Deferred Compensation Plan for Officers, The Lubrizol Corporation 2005 Executive
Council Deferred Compensation Plan, or, effective January 1, 2006, in The
Lubrizol Corporation Senior Management Deferred Compensation Plan did not
decrease the compensation or otherwise affect the compensation or any other
variable used in the benefit formula under the Lubrizol Pension Plan; and

 

  (4) all years of service of the Participant with Lubrizol or Noveon are
counted; and

 

  (c) equals the monthly pension benefit which would have been payable under the
benefit formula in the Lubrizol Pension Plan as if:

 

  (1) the limitations of Section 401(a)(17) of the Code on compensation that may
be taken into account in determining benefits under the Lubrizol Pension Plan
was not in effect;

 

  (2) the limitation of Section 415 of the Code on total benefits that may be
accrued under the Lubrizol Pension Plan was not in effect;

 

  (3) any amount payable under The Lubrizol Corporation 2005 Excess Defined
Contribution Plan attributable to participation in The Lubrizol Corporation
Employees’ Profit Sharing Plan and Savings Plan did not and would not increase
the compensation or otherwise affect the compensation or any other variable used
in the benefit formula under the Lubrizol Pension Plan;

 

  (4) any participation by the Participant in The Lubrizol Corporation 2005
Deferred Compensation Plan for Officers, The Lubrizol Corporation 2005 Executive
Council Deferred Compensation Plan, or, effective January 1, 2006, in The
Lubrizol Corporation Senior Management Deferred Compensation Plan did not
decrease the compensation or otherwise affect the compensation or any other
variable used in the benefit formula under the Lubrizol Pension Plan; and

 

  (5) all years of service of the Participant with Lubrizol are counted,
excluding any service before January 1, 2006 for employees who were part of
Noveon on December 31, 2005.

 

3



--------------------------------------------------------------------------------

2.3 Vesting. Each Participant shall become 100 percent vested in his
supplemental pension benefit under this Plan upon the earliest of the following
events: his completing five years of service, his reaching age 55; his death;
his becoming disabled and receiving benefits pursuant to the Company’s long-term
disability plan; or a Change in Control.

ARTICLE III

PAYMENT OF BENEFITS

3.1 Payment to Participant.

(a) Each Participant who separates from service with the Company and its related
corporations shall receive payment of his supplemental pension benefit in the
standard form of payment of a single lump-sum payment payable within 60 days
following the later of six months following the separation from service or the
beginning of the calendar year following the calendar year in which Participant
separated from service.

(b) Payments hereunder shall be less any applicable withholding taxes. The form
of payment described shall be calculated using the same actuarial factors and
interest rates used under The Lubrizol Corporation Pension Plan (or its
successor) as in effect on the date of separation from service.

3.2 Payment in the Event of Death Prior to Commencement of Distribution. If a
Participant dies prior to commencement of benefits under the Plan, his surviving
spouse, if any, shall be eligible for a survivor benefit which is equal to
one-half of the reduced monthly benefit the Participant would have received
under the Plan if the Participant had retired on the day before his death and
had elected to receive his benefit under the Lubrizol Pension Plan in a 50
percent joint and survivor annuity form. In making the determinations and
reductions required in this Section 3.2, the Company shall apply the assumptions
then in use under the Lubrizol Pension Plan. For purposes hereof, a surviving
spouse shall only be eligible for a benefit under this Section 3.2, if such
spouse had been married to the deceased Participant for at least one year as of
the date of the Participant’s death. Benefits hereunder shall commence within 60
days after the death of the Participant and shall be paid monthly in
substantially equal payments for the life of the surviving spouse.

ARTICLE IV

ADMINISTRATION

4.1 Authority of the Company. The Company shall be responsible for the general
administration of the Plan, for carrying out the provisions hereof, and for
making, or causing the Trust to make, any required supplemental benefit
payments. The Company shall have all such powers as may be necessary to carry
out the provisions of the Plan, including the power to determine all questions
relating to eligibility for and the amount of any supplemental pension benefit
and all questions pertaining to claims for benefits and procedures for claim
review; to resolve all other questions arising under the Plan, including any
questions of construction; and to take such further action as the Company shall
deem advisable in the administration of the Plan. The Company may delegate any
of its powers, authorities, or responsibilities for the operation and
administration of the Plan to any person or committee so designated in writing
by it and may employ such attorneys, agents, and accountants as it may deem
necessary or advisable to assist it in carrying out its duties hereunder. The
actions taken and the decisions made by the Company hereunder shall be final and
binding upon all interested parties.

 

4



--------------------------------------------------------------------------------

4.2 Claims Review Procedure. The Company shall notify the person who files a
claim for benefits (hereinafter referred to as the “Claimant”) of the Plan’s
adverse benefit determination within a reasonable period of time, but not later
than 90 days after the receipt of the claim by the Plan, unless the Company
determines that special circumstances require an extension of time for
processing the claim. If the Company determines that special circumstances
require an extension of time for processing is required, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial 90-day period. In no event shall such extension exceed a period of 90
days from the end of such initial period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan expects to render the benefit determination. Whenever the Company
decides for whatever reason to deny, whether in whole or in part, a claim for
benefits filed by any Claimant, the Company shall transmit to the Claimant a
written notice of the Company’s decision, which shall be written in a manner
calculated to be understood by the Claimant and contain a statement of the
specific reasons for the denial of the claim, reference to the specific Plan
provisions on which the determination was based, a description of any additional
material or information necessary for the Claimant to perfect the claim and an
explanation of why such material or information is necessary, a description of
the Plan’s review procedures and the time limits applicable to such procedures,
include a statement of the Claimant’s right to bring civil action under
Section 502(a) ERISA following an adverse benefit determination on review.
Within 60 days of the date on which the Claimant receives such notice, he or his
authorized representative may request that the claim denial be reviewed by
filing with the Company a written request therefor, which request shall contain
the following information:

(a) the date on which the Claimant’s request was filed with the Company;
provided, however, that the date on which the Claimant’s request for review was
in fact filed with the Company shall control in the event that the date of the
actual filing is later than the date stated by the Claimant pursuant to this
paragraph (a);

(b) the specific portions of the denial of his claim which the Claimant requests
the Company to review;

(c) a statement by the Claimant setting forth the basis upon which he believes
the Company should reverse the Company’s previous denial of his claim for
benefits and accept his claim as made; and

(d) any written comments, documents, records and other information which the
Claimant desires the Company to examine in its consideration of his position as
stated pursuant to paragraph (c).

Claimant shall be provided, upon request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to the
Claimant’s claim for benefits. The review of the claim will take into account
all comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. Within no later than 60 days
of the date determined pursuant to paragraph (a) of this Section 4.2, the
Company shall notify Claimant of the Plan’s benefit determination, unless the
Company determines that special circumstances require an extension of time for
processing the claim. If the Company determines that an extension of time for
processing is required, written notice of the extension will be furnished to the
Claimant prior to the termination of the initial 60-day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the

 

5



--------------------------------------------------------------------------------

date by which the Plan expects to render the determination on review. The
Company shall provide the Claimant with a written notification of the Plan’s
benefit determination on review, written in a manner calculated to be understood
by the Claimant, including the reasons and Plan provisions upon which its
decision was based, a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the Claimant’s claim for benefits, and
a statement of the Claimant’s right to bring an action under Section 502(a) of
ERISA.

ARTICLE V

AMENDMENT AND TERMINATION

The Company reserves the right to amend or terminate the Plan in whole or in
part at any time and to suspend operation of the Plan, in whole or in part, at
any time, by resolution or written action of its Board of Directors or by action
of a committee to which such authority has been delegated by the Board of
Directors; provided, however, that no amendment shall result in the forfeiture
or reduction of the interest of any Participant or person claiming under or
through any one or more of them pursuant to the Plan; provided, further that,
effective January 1, 2006, notwithstanding Section 2.3, upon a termination of
the Plan each Participant shall be fully vested in his supplemental pension
benefit under this Plan. Any amendment of the Plan shall be in writing and
signed by authorized individuals.

ARTICLE VI

MISCELLANEOUS

6.1 Non-Alienation of Retirement Rights or Benefits. No Participant shall
encumber or dispose of his right to receive any payments hereunder, which
payments or the right thereto are expressly declared to be non-assignable and
non-transferable. If a Participant attempts to assign, transfer, alienate or
encumber his right to receive any payment hereunder or permits the same to be
subject to alienation, garnishment, attachment. execution, or levy of any kind,
then thereafter during the life of such Participant, and also during any period
in which any Participant is incapable in the judgment of the Company of
attending to his financial affairs, any payments which the Company is required
to make hereunder may be made, in the discretion of the Company, directly to
such Participant or to any other person for his use or benefit or that of his
dependents, if any, including any person furnishing goods or services to or for
his use or benefit or the use or benefit of his dependents, if any. Each such
payment may be made without the intervention of a guardian, the receipt of the
payee shall constitute a complete acquittance to the Company with respect
thereto, and the Company shall have no responsibility for the proper allocation
thereof.

6.2 Plan Non-Contractual. Nothing herein contained shall be construed as a
commitment or agreement on the part of any person employed by the Company to
continue his employment with the Company, and nothing herein contained shall be
construed as a commitment on the part of the Company to continue the employment
or the annual rate of compensation of any such person for any period, and all
Participants shall remain subject to discharge to the same extent as if the Plan
had never been established.

6.3 Trust. In order to provide a source of payment for its obligations under the
Plan, the Company has established the Trust, the terms of which are governed by
the Trust Agreement.

 

6



--------------------------------------------------------------------------------

6.4 Interest of a Participant. Subject to the provisions of the Trust Agreement,
the obligation of the Company under the Plan to provide a Participant with a
supplemental pension benefit constitutes the unsecured promise of the Company to
make payments as provided herein, and no person shall have any interest in, or a
lien or prior claim upon, any property of the Company.

6.5 Controlling Status. No Participant shall be eligible for a benefit under the
Plan unless such Participant is a Participant on the date of his retirement,
death, or other termination of employment.

6.6 Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any person, firm or corporation any legal or equitable right
as against the Company, its officers, employees, or directors, except any such
rights as are specifically provided for in the plan or are hereafter created in
accordance with the terms and provisions of the Plan.

6.7 Severability. The invalidity or unenforceability of any particular provision
of the Plan shall not affect any other provision hereof, and the Plan shall be
construed in all respects as if such invalid or unenforceable provision were
omitted herefrom.

6.8 Governing Law. The provisions of the Plan shall be governed and construed in
accordance with the laws of the State of Ohio.

6.9. Section 409A. The terms of this Plan will be interpreted as necessary to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended and the regulations promulgated thereunder.

 

7